1    ROBERT R. POWELL, SBN 159747
     SARAH E. MARINHO, SBN 293690
2
     POWELL & ASSOCIATES
3    925 West Hedding Street
     San Jose, California 95126
4    T: (408) 553-0201
     F: (408) 553-0203
5
     E: smarinho@rrpassociates.com
6
     Attorneys for Plaintiff
7

8

9                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11
                                                 (San Jose Division)
12
     ANDREW LEE JOHNSON,                                   Case No: 18-cv-06264-EJD
13
                                 Plaintiff,                 STIPULATION OF COUNTY OF SANTA
14
                                                            CLARA DEFENDANTS’ AND
15                vs.                                       PLAINTIFF RE: EXTENSION OF TIME
                                                            TO FILE OPPOSITION AND REPLY
16                                                          BRIEFS ON COUNTY DEFENDANTS’
     COUNTY OF SANTA CLARA, et al.,
17
                                                            MOTION TO DISMISS

18                                                          Rltd. Motion Hearing Date: March 28, 2019
                                 Defendants.                Hearing Time: 9:00 a.m.
19                                                          Hon. Edward J. Davila
20                                                          Location: Courtroom 4
                                                                      280 S. First Street
21                                                                    San Jose, CA 95113
22

23

24
           Pursuant to Civil L.R. 6-1, the parties hereby stipulate and agree, and request this Court
25
     order same, that Plaintiff’s Opposition to the County Defendants’ Motion To Dismiss (Dkt.
26

27   42, 1/11/19) currently due January 25th, 2019 for filing, may be extended to February 1st, 2019

28   for filing, and the Defendants reply brief filing may be extended to February 8th, 2019.
     Stipulation and Order Re: Extend Briefing
     Johnson v. County of Santa Clara, et al.
     U.S. District Court – Northern District
     Case No. 18-cv-06264-EJD
1          The parties submit there would be no need to change the current hearing date of March
2
     28th, 2019 due to these one-week extensions.
3
     IT IS SO AGREED AND STIPULATED.
4

5
     JAMES R. WILLIAMS                                   POWELL & ASSOCIATES
6    COUNTY COUNSEL

7     /S/ Susan P. Greenberg  1/23/2019                  _/S/ Robert R. Powell 1/23/2019
8
     SUSAN P. GREENBERG                                  POWELL & ASSOCIATES
     Deputy County Counsel                               Attorneys for Plaintiff
9    Attorneys for Defendants
     COUNTY OF SANTA CLARA,
10   DEPUTY RUBAN, MATTHEW REEVES,
11   DEPUTY DOMINGUEZ AND
     JONATHAN BENSON
12

13                                                   ORDER
14
           Upon review of the foregoing stipulation, submitted by and through counsel for the
15
     County of Santa Clara Defendants’ and Plaintiff, the Court does hereby adopt the requested
16

17   stipulated orders as the order of this court.

18   IT IS SO ORDERED.
19

20   Date: 1/____/19
              24                                         __________________________________
                                                         JUDGE EDWARD J. DAVILA
21                                                       U.S.D.C. Northern District – California
22

23

24

25

26

27

28

     Stipulation and Order Re: Extend Briefing
     Johnson v. County of Santa Clara, et al.
     U.S. District Court – Northern District
     Case No. 18-cv-06264-EJD
